*113
By the Court,

Bronson, J.
In the case on which the plaintiff relies both judgments had been recovered, and the equitable right to set off one against the other had attached, before the attorney took the assignment. Here there was only one judgment, and consequently no right to set off at the time of the assignment. (Graves v. Woodbury, 4 Hill, 559.) The assignment was made in payment of the costs due from the defendant to his attorney. I see no reason why that was not as good a consideration as though the attorney had paid so much money. The attorney’s lien for his costs is not always protected against the equities existing between the parties. But he stands here as the assignee of the judgment, and is entitled to the same protection as any other assignee. Motion denied.